Case 0:19-cv-62789-UU Document 12 Entered on FLSD Docket 12/09/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-62789-UU

 THOMAS JOHN MYERS,

         Plaintiff,

 v.

 STRATEGIC HUMAN CAPITAL
 SOLUTIONS, LLC, et al.,

       Defendants.
 _________________________________/

                                              ORDER

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Enlargement of Time to file

 the Joint Planning and Scheduling Report (the “Motion”). D.E. 11. Having considered the Motion

 and pertinent portions of the record and being otherwise fully advised in the premises, and for good

 cause shown, it is hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 11, is GRANTED. The parties

 SHALL file their Joint Planning and Scheduling Report on or before Monday, December 16,

 2019.

         ALL OTHER DEADLINES REMAIN IN FULL FORCE AND EFFECT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _9th__ day of December,

 2019.

                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record
 Pro Se Defendants




                                                  1
